ACCEPTED
                                                                                                                        14-14-00234-cv
                                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                  6/3/2015 10:50:35 AM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                                CLERK



PETER M. KELLY                                                                                               MORGAN MCPHEETERS*
F. LEIGHTON DURHAM III
KIRK L. PITTARD                                                                                    FILED IN          OF COUNSEL:
                                                                                            14th COURT OF APPEALS
THAD D. SPALDING                                                                                HOUSTON, TEXAS L. WOLLIN
                                                                                                               C HRISTY
                                                                                                        LEIGH PRICHARD
                                                                                            6/3/2015 10:50:35  AM BRADFORD
                                                                                            CHRISTOPHER A. PRINE
                                                                                                     Clerk
                                                         June 3, 2015

   Christopher A. Prine, Clerk
   Fourteenth Court of Appeals
   301 Fannin Street, Room 245
   Houston, TX 77002

             Re:         Cause No. 14-14-00234-CV; Hardriders Motorcycle Club Association,
                         et al. v. Hardriders, Inc., et al.

   Dear Mr. Prine:

        Please be advised that I will present the oral argument on behalf of
   Appellants in the above-referenced case which this Court has set for oral
   argument on Thursday, June 11, 2015 at 2:00 p.m.

             Thank you.

                                                           Sincerely,

                                                           /s/ Thad D. Spalding

                                                           Thad D. Spalding
   TDS/kl

   Cc:       Efrem D. Sewell
             Waverly R. Nolley




                           P.O. BOX 224626 | DALLAS, TEXAS 75222 | (214) 946-8000 | (214) 946-8433 (FAX)
                         1005 HEIGHTS BLVD. | HOUSTON, TEXAS 77008 | (713) 529-0048 | (713) 529-2498 (FAX)
                                              www.texasappeals.com | www.kdplawfirm.com